Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaochu Ma on 31 January 2022.
The application has been amended as follows: Claim 1 has been amended to read:
1.	A method for determining potential efficacy of an anti-cancer treatment regimen for hormone receptor-positive ("HR+") breast cancer in a subject and predicting if the subject will improve with the anti-cancer treatment regimen, the method comprising: 
   isolating circulating tumor cells (CTCs) from a blood sample from the subject collected about three or more weeks after the start of treatment of the subject with the anti-cancer treatment regimen, wherein the anti-cancer treatment regimen comprises a drug targeting an estrogen-signaling pathway;  
  converting CTC-derived RNA into cDNA;  
  encapsulating the cDNA into individual droplets;  

  determining a presence and expression level of three or more of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes in the CTCs in the blood sample, wherein an expression level of the three or more genes is predictive of progression-free survival and overall survival of the subject for the anti-cancer treatment regimen; and  
wherein if the expression levels of three or more of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes at about three or more weeks after the start of treatment with a drug targeting an estrogen-signaling pathway are elevated above a background noise level determined by evaluation of healthy donors without cancer, then the method predicts that the subject will not improve if treated only with a drug that targets the estrogen-signaling pathway.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 
B. In the reply of 29 December 2020, Applicant elected the combination of each of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1 and WFDC2 genes and the combination of the primers and probes listed in claim 14.  In view of the allowability of this subject matter, the previously withdrawn subject matter of methods which detect the expression level of three or more of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1 and WFDC2 gene has been rejoined and fully examined for patentability under 37 CFR 1.104. The subject matter of methods which detect the expression of the three or more genes using any one or more of the probes and primers listed in claim 14 has also been rejoined and fully examined for patentability.  
Because this subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 29 October 2020, as it pertained to the subcombination of the 6 genes is hereby withdrawn to the extent that it applied to claims that recite the combination of three or more of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1 and WFDC2 genes, and methods which require the combinations and subcombinations of primers and probes listed in claim 14. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
C.  The present claims as a whole are considered to have an effective filing date of 27 October 2017. The provisional application 61/413,952, filed 10/27/2016 does not teach, for example, methods wherein the gene expression levels are measured in CTCs from HR+ breast cancer, methods which assay for the gene expression level of EFHD1 and WFDC2, or methods wherein if the expression levels of three or more of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes at about three or more weeks after the start of treatment with a drug targeting an estrogen-signaling pathway are elevated above a background noise level determined by evaluation of healthy donors without cancer, then the method predicts that the subject will not improve if treated only with a drug that targets the estrogen-signaling pathway. 
The closest prior art of Haber et al (WO 2016/154600, published 29 September 2016) teaches methods of detecting the RNA level of AGR2, PIP, SCGB2A1 and SERPINA3 in CTCs obtained from breast cancer patients (p. 54-55 and Table 1). Haber teaches performing the methods disclosed therein to determine the effectiveness of specific therapies (e.g. p. 4 final para to p. 5, first para; p. 10 final para to p. 11 first para and claim 20 therein). The prior art of Wang et al (Molecular and Clinical Oncology. 2013. 1:1031- 1038; cited in the IDS) teaches methods for determining the potential efficacy of an anti-cancer agent for treatment of breast cancer in a subject comprising: isolating CTCs from a blood sample of the subject; converting CTC- derived RNA into cDNA; amplifying the cDNA in the presence of a DNA probe configured to bind specifically to cDNA from CTCs that are breast-cancer specific and not to cDNA from 
 However, the prior art does not teach or suggest the presently claimed method which predicts if a subject having HR+ breast cancer will improve if treated only with a drug that targets the estrogen-signaling pathway, wherein the method requires isolating CTCs from a blood sample from the subject collected about three or more weeks after the start of treatment of the subject with an anti-cancer treatment regimen, wherein the anti-cancer treatment regimen comprises a drug targeting an estrogen-signaling pathway, and wherein if the expression levels of three or more of PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes at about three or more weeks after the start of treatment with the drug targeting the estrogen-signaling pathway are elevated above a background noise level determined by evaluation of healthy donors without cancer, then the method predicts that the subject will not improve if treated only with a drug that targets the estrogen-signaling pathway.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634